               Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 1 of 39


     POMERANTZ LLP                                         MOLOLAMKEN LLP
 1   Jordan L. Lurie (SBN 130013)                          Steven F. Molo (admitted pro hac vice)
 2   Ari Y. Basser (SBN 272618)                            Caleb Hayes-Deats (admitted pro hac vice)
     1100 Glendon Avenue, 15th floor                       Lauren F. Dayton (admitted pro hac vice)
 3   Los Angeles, CA 90024                                 430 Park Avenue
     Phone: (310) 432-8492                                 New York, NY 10022
 4   Fax: (310) 861-8591                                   Phone: (212) 607-8160
 5   Email: jlurie@pomlaw.com                              Fax: (212) 607-8161
     Email: abasser@pomlaw.com                             Email: smolo@mololamken.com
 6                                                         Email: chayes-deats@mololamken.com
                                                           Email: ldayton@mololamken.com
 7
 8   WOHL & FRUCHTER LLP
     Joshua Elazar Fruchter (admitted pro hac vice)
 9   25 Robert Pitt Drive, Suite 209G
     Monsey, NY 10952
10   Phone: (845) 290-6818
     Fax: (718) 504-3773
11   Email: jfruchter@wohlfruchter.com
12   Counsel for Plaintiffs and the Proposed Class
13                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
14
15                                                               Case No. 4:18-cv-05286 PJH-JCS
         INTEGRITYMESSAGEBOARDS.COM, LLC,
16       RETOUR, INC., Individually and On Behalf of
                                                                 FIRST AMENDED CLASS ACTION
         All Others Similarly Situated,
17                                                               COMPLAINT

18                                     Plaintiffs,
                                                                 JURY TRIAL DEMANDED
19                              v.
20       FACEBOOK, INC.
21
                                       Defendant.
22
23            Plaintiffs IntegrityMessageBoards.com, LLC (“IMB”) and Retour, Inc. (“Retour,” and together
24   with IMB, “Plaintiffs”), individually and on behalf of all others similarly situated, allege as follows
25   against Defendant Facebook, Inc. (“Facebook”):1
26
27
     1
28       All emphasis in text and images is added unless otherwise noted.




     FIRST AMENDED CLASS ACTION COMPLAINT                 1
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 2 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 3 of 39
              Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 4 of 39



 1           12.      Plaintiffs come before this Court seeking redress for Facebook’s fraud, including

 2   reimbursement for amounts advertisers would not have paid if they had known the truth, punitive

 3   damages, and injunctive relief to prevent the recurrence of such sustained and brazen fraud.

 4                                        JURISDICTION AND VENUE

 5           13.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 6   § 1332(d)(2)(A) because: (i) members of the Class (defined below) are citizens of a State different than

 7   Facebook; and (ii) aggregating the claims of individual members of the Class, the total matter in

 8   controversy exceeds the sum or value of $5,000,000, exclusive of interests and costs. Further, 28

 9   U.S.C. § 1332(d)(5) does not apply because (i) the Defendant is not a State, State official, or other

10   governmental entity against whom the Court may be foreclosed from ordering relief, and (ii) the

11   number of members of the Class exceeds 100 in the aggregate.

12           14.      Venue is proper under 28 U.S.C. § 1391(b) because Defendant is headquartered in this

13   District, and a substantial part of the events or omissions giving rise to the Plaintiff’s claims occurred in

14   this District.

15                                                   PARTIES

16           15.      Plaintiff IMB is a Louisiana limited liability company doing business as Investor

17   Village, with its principal place of business in Marrero, Louisiana. Ralph Vincent Kidd IV is IMB’s

18   sole managing member.

19           16.      Plaintiff Retour is a New York corporation with its principal place of business in

20   Elmsford, New York. David Pollack owns and manages Retour.

21           17.      Facebook is a Delaware corporation with its principal place of business located within

22   this District at 1 Hacker Way, Menlo Park, California 94025. Facebook’s common stock trades on the

23   New York Stock Exchange under the ticker symbol “FB.” Facebook’s market capitalization as of June

24   10, 2020, was approximately $680 billion.

25           18.      Facebook disseminated the misrepresentations alleged herein from California;

26   conceived, reviewed, approved, directed, and controlled the deceptive and misleading conduct alleged
27   herein in California; and invoiced and collected the fees wrongfully earned from such deceptive and
28   misleading conduct from California.

                                                          4
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 5 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 6 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 7 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 8 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 9 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 10 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 11 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 12 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 13 of 39
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 14 of 39



 1   representations, he concluded that Facebook’s targeting interface presented a unique opportunity to

 2   target ads to IMB’s demographic of highly compensated and educated investors.

 3          47.     Because IMB had limited resources to spend on advertising, it did not invest in generic

 4   advertising. But it found the promise of using Facebook’s targeting interface to narrowly define a

 5   specific audience to be very attractive.

 6          48.     On June 23, 2015, IMB launched its first ad campaign on Facebook. IMB’s initial ad

 7   campaign targeted individuals based on criteria that did not include household income, home

 8   ownership, or education. The initial campaign did not succeed in attracting the educated, professional,

 9   and wealthy investors that IMB sought, but IMB later concluded that was because it had made mistakes

10   in how it selected the targeting criteria. IMB does not allege that this campaign gives rise to liability on

11   Facebook’s part.

12   IMB’s August 2015 IV Likes Advertising Campaign

13          49.     On August 29, 2015, IMB launched a new advertising campaign called “Investor

14   Village—Page Likes” (the “IV Likes Campaign”), with the goal of targeting highly compensated and

15   educated investors. IMB elected to be charged based on the number of “impressions” its campaign

16   generated, i.e., the number of Facebook users who saw its ad.

17          50.     IMB’s objective for the IV Likes Campaign was for investors within its target

18   demographic to “like” Investor Village’s Facebook page. To that end, IMB used Facebook’s targeting

19   interface to define the following target audience:

20                     Location: United States AND

21                     Interests: Investment AND
                       Education Level: College grad AND
22
                       Household Income: $250,000-$350,000; $350,000-$500,000; or Over $500,000
23                      AND
24                     Home Ownership: Homeowners AND
25                     Age: 45-65+
26          51.     Facebook projected the potential reach of the defined audience to be 61,000 people.
27
28

                                                          14
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 15 of 39



 1          52.     Relying on Facebook’s promise of narrow targeting to a specific audience—including as

 2   conveyed by the visuals in the targeting interface—IMB expected that Facebook would display its ad to

 3   users within the target audience that it had defined.

 4          53.     On August 31, 2015, Facebook encouraged IMB with a message that its “Ad Set Is

 5   Performing Well”:

 6
 7
 8
 9
10
11
12
13
14
15
16
17          54.     By September 1, 2015, Facebook reported that IMB’s ad had generated twenty-one

18   likes. IMB noticed, however, that at least four of those “likes”—nearly 20%—were from Facebook

19   users who were outside the target audience that IMB had defined because, according to their Facebook

20   profiles, they did not graduate college.

21          55.     At least another four “likes” came from Facebook users who appeared, based on their

22   Facebook profiles and other publicly available data, not to have annual household incomes of over

23   $250,000.

24          56.     IMB was concerned that nearly 40% of the users it reached through the IV Likes

25   Campaign fell outside its target audience, either because they lacked a college degree or had annual

26   household incomes below $250,000. Based on that concern, on or before September 4, 2015, IMB

27   reviewed various representations by Facebook on its website regarding its ad targeting capabilities,

28   including the representations described in paragraphs 28-29 above.

                                                         15
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 16 of 39



 1          57.     IMB continued to monitor the results of the IV Likes Campaign and noticed that a

 2   material percentage of the Facebook users who “liked” its page continued to fall outside its target

 3   audience because they were not college graduates, and/or did not possess household income over

 4   $250,000. On or before October 30, 2015, IMB reviewed additional representations on Facebook’s

 5   website regarding its ad targeting capabilities, including the representations in paragraph 27 above.

 6          58.     In November 2015, IMB surveyed six of the users who “liked” its Facebook page as a

 7   result of the IV Likes Campaign. None out of the six satisfied the household income criteria (including

 8   five out of six who missed the $250,000 cutoff by a wide margin). Only one out of the six (16.7%)

 9   satisfied the homeownership targeting criteria. And only one out of six satisfied the college graduate

10   targeting criteria. Thus, not one of the Facebook users IMB surveyed fell fully within the target

11   audience. The vast majority did not meet multiple targeting criteria that IMB had set.

12          59.     Further analysis by IMB revealed that many users who “liked” the Investor Village page

13   as a result of the IV Likes Campaign had also “liked” seemingly unrelated Facebook pages, such as

14   pages advertising chiropractors or Florida vacation properties.      Indeed, some of these additional,

15   unrelated “likes” appeared immediately after the relevant individual “liked” the Investor Village Page.

16   Additionally, IMB noticed that many of the users “liked” many of the same unrelated pages (i.e., their

17   page “likes” overlapped).

18          60.     IMB also noticed that Facebook consistently exhausted IMB’s daily budget for the IV

19   Likes Campaign (which started off at $10/day).

20          61.     Facebook regularly invoiced IMB for each of the impressions generated by the display

21   of IMB’s ad in connection with the IV Likes Campaign, regardless of whether the user viewing IMB’s

22   ad fell within the defined target audience.

23          62.     IMB ultimately paid Facebook $1,409.69 for the IV Likes Campaign.

24   IMB’s January 2016 SCD Likes Advertising Campaign

25          63.     On January 7, 2016, IMB launched a new Facebook advertising campaign (“SCD Likes

26   Campaign”) for its Small Cap Directory (“SCD”). SCD is a database that provides investors with tools

27   to search for and research over 18,700 small and micro-cap stocks. IMB launched the SCD Likes

28   Campaign with the objective of increasing the number of “likes” for SCD’s Facebook page.

                                                        16
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 17 of 39



 1          64.      To that end, IMB used the targeting interface to define the following target audience:

 2                         Location: Canada OR United States AND

 3                         Education Level: College grad AND

 4                         Household Income: Over $500,000 AND

 5                         Home Ownership: Homeowners AND

 6                         Age: 45-65+

 7          65.      Facebook projected the potential reach of the defined audience to be 250,000 people.

 8          66.      For the SCD Likes Campaign, IMB elected to be charged for “likes” (rather than

 9   impressions).

10          67.      IMB again found that a material percentage of the “likes” generated by the SCD Likes

11   Campaign (for which IMB paid) were from users outside of IMB’s defined target audience (because

12   they were not college graduates and/or did not have household income over $500,000). IMB also

13   compared the “likes” generated by the IV Likes and SCD Likes Campaigns and found that many users

14   from outside the target audiences had “liked” both and also “liked” many of the same pages.

15          68.      Facebook regularly invoiced IMB for each of the “likes” generated by the display of

16   IMB’s ad in connection with the SCD Likes Campaign, regardless of whether the user viewing IMB’s

17   ad fell within the defined target audience.

18          69.      IMB ultimately paid Facebook $242.17 for the SCD Likes Campaign.

19   Retour’s January 2018 While You Were Out Advertising Campaign

20          70.      Plaintiff Retour also advertised on Facebook.

21          71.      Retour develops smart TV products for office and healthcare environments, as well low-

22   cost software applications that extend the functionality and productivity of other popular software, such

23   as Outlook.

24          72.      In 2017, Retour developed an application for Outlook called “While You Were Out”

25   (the “WYWO App”), that allowed users to create and email short memoranda documenting phone

26   messages. After developing the WYWO App, Retour began to sell it through the Microsoft Office

27   online store.

28

                                                         17
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 18 of 39



 1           73.    In January 2018, Retour decided to promote the WYWO App through a Facebook ad

 2   campaign (the “WYWO Campaign”). Retour’s Facebook ad featured a screenshot of the WYWO App

 3   interface.

 4           74.    Retour used the targeting interface to define an audience of Facebook users that it

 5   believed would be interested in downloading the WYWO App. Specifically Retour targeted based on

 6   the following criteria:

 7                            Location: Living In: Canada, United States, Europe
 8                            Age: 25-55
 9                            Interests: Office management, 7 Habits of Highly Effective People, Secretary,
                               Company secretary, Business opportunity, Wired (magazine), Small Business
10                             Owners, Microsoft Outlook, Self-employment, Application software, Microsoft,
                               How to make money on internet, Getting Things Done, Tech News,
11                             Organization, Entrepreneurship, Receptionist, Business, Efficiency, Operations
                               management, Business Insider, Business owner, Wired (website), Small
12                             office/home office, Personal Growth and Development, Website, Microsoft
                               Office, Personal development, Windows Store or Productivity software.
13
                              Behaviors: Small business owners
14
                              Employers: Financial Times
15
                              Job title: Office management, Co-Owner, Receptionist Secretary, Front Desk
16                             Receptionist, Self-Employed, Business Office Manager, Human Resources
                               Manager (HR Manager) or Medical Receptionist
17
18           75.    Facebook estimated that Retour’s ad would reach between 496 and 1,400 users each
19   day.
20           76.    Relying on the visual and textual representations in the targeting interface, Retour
21   expected that Facebook would display its ad with a high degree of accuracy to users who matched the
22   targeting criteria Retour had selected.
23           77.    Retour launched the WYWO campaign on January 18, 2018, and ran it until January 25,
24   2018. The WYWO Campaign was a failure. It did not generate a single inquiry. Nor did it lead to any
25   meaningful increase in sales of the WYWO App in the Microsoft Office online store. Because of the
26   poor response, Retour terminated the WYWO Campaign after one week, paying Facebook a total of
27   $20.
28

                                                          18
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 19 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 20 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 21 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 22 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 23 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 24 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 25 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 26 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 27 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 28 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 29 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 30 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 31 of 39
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 32 of 39



 1          134.    This action has been brought and may be properly maintained as a class action as it

 2   satisfies the numerosity, commonality, typicality, adequacy, and superiority requirements of Rule

 3   23(b)(3). Determining inclusion in the class can be done through Facebook’s own records.

 4          135.    Certification of the Class is also appropriate under Rule 23(b)(2) because Facebook has

 5   acted or refused to act on grounds generally applicable to Plaintiffs and the Class, making both

 6   declaratory and injunctive relief appropriate.

 7          136.    Plaintiffs reserve the right to amend the definition of the Class if further investigation

 8   and/or discovery reveal that the Class should be expanded, divided into subclasses, or modified in any

 9   way.

10          137.    The members of the Class are so numerous that joinder of all members is impracticable.

11   Although the precise number of Class members is unknown and can only be determined through

12   appropriate discovery, Facebook had millions of active advertisers during the Class Period.

13          138.    There are questions of law and fact common to the Class that predominate over any

14   questions affecting only individual members, including, inter alia:

15                         Whether Facebook defrauded members of the Class by misrepresenting during
                            the Class Period—through public statements by its officers, on its website, and in
16                          its targeting interface—that it would accurately display ads to Facebook users
17                          who matched the targeting criteria defined by advertisers;

18                         Whether Facebook defrauded members of the Class by concealing from
                            advertisers during the Class Period the material inaccuracy of its native and
19                          third-party data;
20                         Whether Facebook improperly charged members of the Class for ads displayed
                            with a high degree of targeting accuracy, when Facebook could not and did not
21                          provide anything close to that degree of accuracy due to target expansion and/or
22                          data inaccuracy;
                           Whether Facebook’s fraudulent misrepresentations and omissions violated
23
                            California’s Unfair Competition Law;
24
                           Whether Facebook’s fraudulent misrepresentations and omissions violated
25                          California Civil Code § 1709;

26                         Whether members of the Class have sustained damages and, if so, what is the
                            proper measure of those damages;
27
                           Whether Facebook’s fraud warrants an award of punitive damages; and
28
                           Whether members of the Class are entitled to injunctive relief.
                                                        32
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 33 of 39



 1          139.    Plaintiffs are members of the putative Class. Plaintiffs’ claims are typical of the claims

 2   of other members of the Class because Plaintiffs and all Class members defined target audiences for

 3   their ads, and then paid Facebook for ads that were displayed to Facebook users outside those defined

 4   target audiences because of targeting expansion, Facebook’s reliance on inaccurate native data,

 5   Facebook’s reliance on inaccurate Partner Categories, and/or any other reasons that may be revealed

 6   through further discovery.

 7          140.    Plaintiffs will fairly and adequately protect the interests of the members of the Class.

 8   Plaintiffs have no interests adverse or antagonistic to those of the Class.

 9          141.    Plaintiffs have retained counsel experienced in complex federal class-action litigation,

10   including consumer class actions.

11          142.    A class action is superior to all other available methods for the fair and efficient

12   adjudication of this controversy because the damages suffered by individual members of the Class may

13   be relatively small, and the expense and burden of individual litigation would therefore make it

14   impossible for members of the Class to individually redress the wrongs done to them. There will be no

15   difficulty in the management of this action as a class action.

16                                        FIRST CAUSE OF ACTION
                               Violations of California’s Unfair Competition Law
17                                   Cal. Bus. & Prof. Code § 17200 et seq.
18          143.    Plaintiffs reallege and incorporate by reference all of the allegations set forth above.
19          144.    During the Class Period, Facebook violated California’s Unfair Competition Law
20   (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq., by engaging in fraudulent, unlawful, and unfair
21   business practices.
22          145.    Facebook engaged in a fraudulent practice under the UCL when it misrepresented—both
23   by affirmative statements and material omissions of information it had a duty to disclose—its intention
24   and ability to accurately display ads to users who matched the targeting criteria advertisers selected
25   through Facebook’s targeting interface. Facebook’s statements and omissions were likely to deceive
26   Plaintiffs and other members of the Class into believing that Facebook accurately displayed ads to users
27   who matched their targeting criteria when, in reality, Facebook displayed a material percentage of ads
28

                                                          33
               Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 34 of 39



 1   to users who did not match those targeting criteria as a result of targeting expansion, and/or Facebook’s

 2   reliance on materially inaccurate targeting data.

 3           146.    Facebook’s deceptive and misleading conduct, as alleged herein, also constituted an

 4   unfair practice under the UCL. That conduct was oppressive, immoral, unethical, and unscrupulous. It

 5   also violated established public policies against deceptive conduct by businesses, as reflected in the

 6   California Consumers Legal Remedies Act (the “CLRA”), Cal. Civ. Code § 1750 et seq., and the

 7   California False Advertising Law (the “FAL”), Cal. Bus. & Prof. Code § 17500. Finally, it allowed

 8   Facebook to have an unfair advantage over competitors who accurately represented their ad targeting

 9   practices. The harm Facebook’s practices caused to Plaintiffs and the Class outweighed the utility of

10   those practices, if any.

11           147.    Facebook’s deceptive and misleading conduct, as alleged herein, also constituted an

12   unlawful practice under the UCL. The conduct alleged violated the FAL because, as described above,

13   Facebook disseminated statements that it knew to be untrue and misleading, or at least would have

14   known to be untrue and misleading through the exercise of reasonable care.

15           148.    Facebook’s fraudulent, unfair, and unlawful conduct caused Plaintiffs and the Class to

16   suffer injury, including but not limited to loss of the money Plaintiffs and the Class paid Facebook to

17   advertise on its platform. Plaintiffs and the Class suffered injury at the time they paid Facebook for the

18   display of their ads. But for Facebook’s fraudulent, unfair, and unlawful conduct, Plaintiffs and the

19   Class would have paid less for the advertisements they placed, or refused to advertise on Facebook

20   altogether.

21           149.    Plaintiffs were exposed to Facebook’s long-term campaign to promote its targeting

22   accuracy. Plaintiffs also saw and reasonably relied upon specific representations by Facebook (in its

23   targeting interface and elsewhere on its website) that it would display Plaintiffs’ ads to Facebook users

24   who matched the targeting criteria that Plaintiffs defined. Facebook also concealed from Plaintiffs the

25   material inaccuracy of its targeting data (which it had a duty to disclose; see paragraphs 157-158

26   below).

27           150.    Facebook knew that Plaintiffs regarded (or were likely to regard) those representations

28   and omissions as important to Plaintiffs’ decision to advertise on Facebook. Moreover, a reasonable

                                                         34
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 35 of 39



 1   advertiser would have attached importance to those representations and omissions in deciding whether

 2   to advertise on Facebook. Accordingly, Facebook made material misrepresentations and omissions

 3   when it claimed to accurately display ads to users who matched Plaintiffs’ targeting criteria despite

 4   knowing that it showed a material percentage of ads to users who did not match those targeting criteria.

 5          151.    Facebook could have disclosed the truth about targeting expansion and the material

 6   inaccuracy of its data to Plaintiffs.          If Facebook had disclosed the truth, and not made

 7   misrepresentations, Plaintiffs would have behaved differently, and paid less (or nothing) for their

 8   advertisements, or refused to advertise on Facebook altogether. Accordingly, Facebook’s material

 9   misrepresentations and omissions were an immediate cause of Plaintiffs’ losses.

10          152.    As a result of the foregoing, Plaintiffs and other members of the Class are entitled to

11   relief against Facebook under the UCL, including restitution.

12          153.    Injunctive relief is also appropriate on behalf of members of the Class because Facebook

13   continues to violate the UCL by knowingly misrepresenting the accuracy of its ad targeting and failing

14   to disclose the true accuracy rates of its targeting categories. But for Facebook’s ongoing violations of

15   the UCL, Plaintiffs would advertise on its platform. Plaintiffs thus face an actual threat of future harm

16   that is concrete and particularized; that is, while they would like to resume advertising on Facebook,

17   Plaintiffs cannot do so because they remain unable to rely on Facebook’s representations about the

18   accuracy of its ad targeting.

19                                       SECOND CAUSE OF ACTION
20                                   Deceit Under Cal. Civ. Code §§ 1709-1711

21          154.    Plaintiffs reallege and incorporates by reference all of the allegations set forth above.
22          155.    Facebook engaged in deceit within the meaning of California Civil Code § 1709 when,
23   during the Class Period, it misrepresented (both through affirmative statements and material omissions
24   of information it had a duty to disclose) its intention and ability to accurately display ads to users who
25   matched the targeting criteria advertisers selected through Facebook’s targeting interface. Facebook’s
26   actions constitute deceit for three reasons.
27          156.    First, under California Civil Code § 1710, Facebook made false statements about its
28   intention and ability to accurately display ads to targeted users that it did not believe to be true, and had

                                                          35
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 36 of 39
Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 37 of 39
             Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 38 of 39



 1          169.    Facebook’s affirmative misrepresentations and omissions of material fact injured

 2   Plaintiffs and other members of the Class by causing them to lose money they paid to Facebook for

 3   mistargeted ads. Plaintiffs and the Class suffered injury at the time they paid Facebook to display their

 4   ads on its platform. But for Facebook’s misrepresentations and omissions of material fact, Plaintiffs

 5   and the Class would have paid less (or nothing) for the advertisements they placed, or refused to

 6   advertise on Facebook altogether.

 7          170.    As a result of the foregoing, Plaintiffs and other members of the Class are entitled to

 8   relief against Facebook, including without limitation, actual damages (or in the alternative, nominal

 9   damages) and punitive damages.

10                                           PRAYER FOR RELIEF

11          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, demand

12   judgment against Defendant as follows:

13          A.      Determining that the instant action may be maintained as a class action under Rule 23 of

14   the Federal Rules of Civil Procedure, certifying the Class, appointing Plaintiffs as the representative of

15   that Class, and appointing Plaintiffs’ counsel as class counsel;

16          B.      Awarding Plaintiffs and other members of the Class appropriate relief, including without

17   limitation, actual damages (or in the alternative, nominal damages), restitution, disgorgement, and

18   punitive damages under Cal. Civ. Code § 3294;

19          C.      Awarding equitable, injunctive and declaratory relief, as may be appropriate, including

20   an order requiring Facebook to disclose to advertisers the accuracy rates of any and all individual

21   targeting categories that Facebook offers advertisers for defining target audiences in Facebook’s

22   targeting interface.

23          D.      Awarding Plaintiffs and the other members of the Class prejudgment and post-judgment

24   interest, attorneys’ fees, expenses and other costs (including, without limitation, under Section 1021.5

25   of the California Code of Civil Procedure); and

26          E.      Awarding such other and further relief as this Court may deem just and proper.

27
28

                                                         38
            Case 4:18-cv-05286-PJH Document 113 Filed 07/13/20 Page 39 of 39



 1                                   DEMAND FOR TRIAL BY JURY

 2         Plaintiffs hereby demand a trial by jury.

 3   Dated: July 13, 2020                          Respectfully submitted,
 4
                                                   By: /s/ Jordan L. Lurie
 5
                                                   POMERANTZ LLP
 6                                                 Jordan L. Lurie (SBN 130013)
 7                                                 Ari Y. Basser (SBN 272618)
                                                   1100 Glendon Avenue, 15th floor
 8                                                 Los Angeles, CA 90024
                                                   Phone: (310) 432-8492
 9                                                 Fax: (310) 861-8591
10                                                 Email: jlurie@pomlaw.com
                                                   Email: abasser@pomlaw.com
11
                                                   By: /s/ Steven F. Molo
12
13                                                 MOLOLAMKEN LLP
                                                   Steven F. Molo (admitted pro hac vice)
14                                                 Caleb Hayes-Deats (admitted pro hac vice)
                                                   Lauren F. Dayton (admitted pro hac vice)
15                                                 430 Park Avenue
16                                                 New York, NY 10022
                                                   Phone: (212) 607-8160
17                                                 Fax: (212) 607-8161
                                                   Email: smolo@mololamken.com
18                                                 Email: chayes-deats@mololamken.com
                                                   Email: ldayton@mololamken.com
19
20                                                 By: /s/ Joshua Elazar Fruchter

21                                                 WOHL & FRUCHTER LLP
                                                   Joshua Elazar Fruchter (admitted pro hac vice)
22                                                 25 Robert Pitt Drive, Suite 209G
                                                   Monsey, NY 10952
23                                                 Phone: (845) 290-6818
                                                   Fax: (718) 504-3773
24                                                 Email: jfruchter@wohlfruchter.com
25
                                                   Counsel for Plaintiffs and the Proposed Class
26
27
28

                                                       39
